Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Because of the Applicant’s amendment, the original rejections under §112(b) of Claims 10-12, in the Office action filed December 9, 2021, are hereby withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 Lines 4-5, “…forms the bottom, a side and top of the insulating container liner …” has been amended to read “…forms a bottom, a side and a top of the insulating container liner ….”
Claim 2, “…the first sectioned insulating panel comprises three panels” has been amended to read “…the first sectioned insulating panel piece comprises three panels.”
Claim 3, “…the second sectioned insulating panel comprises three panels” has been amended to read “…the second sectioned insulating panel piece comprises the three remaining panels.”
Claim 4, “…for the first sectioned insulating panel has an elasticity memory” has been amended to read “…for the first sectioned insulating panel piece has an elasticity memory.”
for the second sectioned insulating panel piece has an elasticity memory.”
Claim 6, “…in the shape of the container” has been amended to read “…in the shape of a container.”
Claim 15 has been canceled, as this claim limitation is already within Amended Claim 1 Lines 14-15.
Claim 21 Lines 3-4, “…form the bottom, sides and top of the insulating container liner …” has been amended to read “…form a bottom, sides and top of the insulating container liner ….”
Allowable Subject Matter
Claims 1-8, 10-12, 14, 16, and 20-26 are allowable as amended by the Applicant, and through the Examiner’s Amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736